Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated October 26, 2022, has been received. By way of this submission, Applicant has amended claims 1, 16, 22-24, 35, 38, 41-42, and 46, cancelled claims 19, 28-29, 36-37, 39-40 and 45-46, and introduced new claim 54.
Claims 1, 3-10, 12-13, 16, 20-27, 30-35, 38, 41-43, and 46-54 are currently pending in the application. Claims 8, 20-21, 43 and 48-53 remain withdrawn from consideration.
Claims 1, 3-7, 9-10, 12-13, 16, 22-27, 30-35, 38, 41-42, 46-47, and 54 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 2, 2022.

Claim Rejections - 35 USC § 112
Claims 1, 3-7, 9-10, 12-13, 16, 19, 22-27, 29-40, and 44-45 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-10, 12-13, 16, 25-27, 30-35, 38, 41-42, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman (US20180214524A1). 
Applicant argues that Weissman does not disclose or suggest to a person of skill a method as defined in the present claims. Applicant argues that Weissman teaches that a combination of at least four antibodies is necessary to deplete hematopoietic stem cells (HSCs), and that Weissman does not teach the use of an antibody coupled to a toxin for the grafting of allogeneic cells. Applicant further argues that the instant claimed method produces superior results of chimerism compared to Weissman. 
Applicant’s arguments have been considered fully but are not found to be persuasive.
Weissman teaches that patients undergoing an allogeneic hemopoietic stem cell transplant (HSCT), are prepared with a conditioning regimen that may suppress the recipient's immune system and deplete endogenous stem cells, in order to allow engraftment of the donor stem cells (para. 0042). Weissman also teaches that agents that deplete endogenous stem cells include, without limitation, an antibody specific for c-kit (CD117) (para. 0008). 
Weissman further teaches that antibodies may be conjugated to an effector moiety, such as saporin (para. 0098).
Weissman further teaches that an effective dose of the anti-CD117 antibody may be between 0.05 mg/kg to about 10 mg/kg (para. 0052).
Additionally, according to Applicant's specification at para. 00021, CD117 is expressed at the surface of hematopoietic stem cells (HSCs). Therefore, an antibody which binds CD117 would satisfy this claim limitation. Therefore, Weissman implicitly teaches this limitation of the claims.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Jd. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. MPEP 2141(I1)(C).
Weissman clearly states that "[a]gents that deplete endogenous stem cells include, without limitation, an antibody specific for c-kit" (para. 0008, also see, e.g. claim 5). Weissman clearly teaches the use of antibodies which are conjugated to toxins (para. 0098 of Weissman). The teachings of Weissman are not limited to only the combination of antibodies used in the example which Applicant has cited. Additionally, the present claims recite a method that “comprises” administering an anti-CD117 antibody. The term “comprises” is an open claim term that does not exclude unrecited steps or elements. In fact, the claims specifically recite that further antibodies or drugs can be administered. Therefore, the present claims do not exclude an antibody cocktail comprising anti-CD117 antibody as exemplified in Weissman.  
Furthermore, Applicant's citation of Weissman at para. 0119 that treatment only results in chimerism of about 8% after about 8 weeks is not correct; para. 0119 suggests that chimerism may be at least about 8%, or more. 
This rejection is therefore maintained and extended to include new claim 54.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Fraser (WO9526740A1).
Applicant argues that the teachings of Fraser do not remedy the alleged deficiencies of Weissman. This argument is not persuasive, for reasons described supra.
This rejection is therefore maintained.
 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Poma (U.S. patent 10,392,425).
Applicant argues that the teachings of Poma do not remedy the alleged deficiencies of Weissman. This argument is not persuasive, for reasons described supra.
This rejection is therefore maintained.

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman in view of Bernardo (Hum Gene Ther. 2016 Oct;27(10):741-748) and Saydaminova (Mol Ther Methods Clin Dev. 2015 Jan 14;1:14057).
Applicant argues that the teachings of Bernardo and Saydaminova do not remedy the alleged deficiencies of Weissman. This argument is not persuasive, for reasons described supra.
This rejection is therefore maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-19, 22-27, 29-42, and 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 10,280,225 in view of Weissman, Poma, Bernarndo, and Saydaminova as described above.
Applicant argues that claims 1-3 and 10 of the reference patent do not recite administering to the patient allogeneic cells from a donor wherein the donor is selected from the group consisting of an HLA-mismatched donor; HLA-unmatched donor; and a donor with minor mismatches and that there is no expectation of success even in view of Weissman and the other references, for performing a method recited in the present claims and achieving a high level of chimerism as is now reported in the present application. Applicant further argues that the claims of the '225 patent recite administering an antibody to an immunocompetent subject, in contrast to the instant claims which recite administering rapamycin, which is an immunosuppressive drug. 
Applicant's arguments have been considered fully but are not found to be persuasive.
Weissman teaches that the donor of allogeneic cells may be HLA-matched or HLA-mismatched (para. 0090). Weissman further teaches that the HLA-mismatched donor may contain a mismatch from the recipient with regards to the HLA-A, HLA-B or HLA-DR alleles (para. 0085-0089).
With regards to the immunosuppressive medicament of the instant claims, Weissman further teaches that the subject in question may be immunocompetent (para. 0016, 0115, and claim 10).
This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644   

/AMY E JUEDES/            Primary Examiner, Art Unit 1644